—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered *372December 4, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Credible testimony that the police observed the handle of a gun protruding from defendant’s pocket established that defendant was arrested on the basis of probable cause. Even assuming, without deciding, that defendant had been seized at gunpoint prior to the observation of the gun handle, such seizure was based on reasonable suspicion. The officers had received a radio transmission of a robbery during which the victim was beaten with a pistol. The description included the race, height, sex and distinctive sweater coloration worn by the perpetrator. Upon seeing defendant, who matched this description, was in the vicinity of the crime and was proceeding in the robber’s flight path, the officers had reasonable suspicion of defendant’s involvement in the crime (see, People v Torres, 262 AD2d 161, lv denied 94 NY2d 867). Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.